DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Budweil (U.S. Patent No. 2019/0329621).
Regarding claim 1, Budweil discloses: A wheel suspension (Budweil: Abstract) comprising:
an axle limb (Budweil: Fig. 5, element 1; steering knuckle) which is configured to support a wheel (Budweil: fig. 5, element 14; wheel; para. 28, lines 4-7), the axle limb comprising, 

components for connecting the axle limb to a support structure (Budweil: Fig. 5, element 3-5; vehicle chassis portion, yoke, connection point), wherein,
at least one of the components comprises a second steering axle (Budweil: Fig. 5, element Z2; second rotation axis) which is configured to be selectively releasable in order to provide a steering angle which is different than the first steering axis (Budweil: Figs. 6a-b; para. 37), and
the components for connecting the axle limb to the support structure form a McPherson suspension (Budweil: Fig. 5, element 13; shock absorber; para. 36, lines 1-4).
Regarding claim 2, Budweil discloses: wherein the wheel suspension is for a vehicle body (Budweil Fig. 5, element 4; vehicle chassis portion).
Regarding claim 5, Budweil discloses: wherein the McPherson suspension comprises a double transverse link axle (Budweil: Figs. 5, elements 10; connecting member).
Examiner note: Applicant does not indicate that in the MacPherson suspension embodiments of Figs. 11-12 or paras. 51-52 the upper link 62/80 is connected to the vehicle frame or that it functions as the upper link in a double wishbone type suspension setup.  Applicant’s specification indicates the upper link 62/80 is used to rotate the wheel about the second steering axis, which, under broadest reasonable interpretation is the same function performed by connection member 10. Additionally, figures 11-12 do not indicate the upper link 62/80 function as a support member for the axle limb, only that it is used to rotate about the second steering axle.
Regarding claim 6, Budweil discloses: wherein the double transverse link axle comprises an upper traverse link (Budweil: Fig. 5, element 10, connecting member) and a lower traverse link (Budweil: fig. 5, element 2; control arm).
Regarding claim 8 and 14, Budweil discloses: wherein the second steering axis comprises a locking mechanism which is configured to be releasable via a mechanical actuator, an electrical actuator, a hydraulic actuator, or a pneumatic actuator (Budweil: Fig. 5, elements 10-12; connecting member, nut unit, screw; para. 37).
Regarding claim 10, Budweil discloses: A wheel suspension (Budweil: Abstract) comprising:
an axle limb (Budweil: Fig. 5, element 1; steering knuckle) which is configured to support a wheel (Budweil: fig. 5, element 14; wheel; para. 28, lines 4-7), the axle limb comprising,
a first steering axis (Budweil: fig. 5, element Z1; first rotation axis) which is configured to provide a first steering angle in a specified range for the wheel (Budweil: para. 31, lines 6-7); and,
components for connecting the axle limb to a support structure (Budweil: Fig. 5, element 3-5; vehicle chassis portion, yoke, connection point) wherein,
at least one of the components comprises a second steering axis (Budweil: Fig. 5, element Z2; second rotation axis) which is configured to provide a second steering angle which is different than the first steering angle provided by the first steering axis (Budweil: Figs. 6a-b; para. 37),
the second steering axis is configured to be selectively releasable (Budweil: Figs. 6a-b; para. 37),

Regarding claim 11, Budweil discloses: wherein the wheel suspension is for a vehicle body (Budweil Fig. 5, element 4; vehicle chassis portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Budweil in view of Takeuchi et al. (U.S. Patent App. Pub. No. 2007/0045036; hereinafter Takeuchi).
	Regarding claim 3 and 12, Budweil does not teach: an actuator arranged on the axle limb, the actuator being configured to rotate the wheel about the first steering axle.
Examiner mote: in the combination of Budweil in view of Takeuchi the turning device 20 would be placed between the steering knuckle 1 and shock absorber 13 disclosed by Budweil, which corresponds to the first steering axle disclosed by Applicant.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suspension disclosed by Budweil with the turning device disclosed by Takeuchi. One of ordinary skill in the art would have been motivated to make this modification in order to provide a turning device which can be directly installed on a suspension without significant modifications and having a compact design which also allows the wheels to be turned independently (Takeuchi: paras. 2, 7).
Regarding claim 4 and 13, Budweil does not teach: wherein the actuator is an electric motor, a hydraulic unit, or a pneumatic unit.
	However, in the same field of endeavor, Takeuchi teaches: wherein the actuator is an electric motor, a hydraulic unit, or a pneumatic unit (Takeuchi: Fig. 8, element 40; turning motor).
 Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Budweil in view of Kim (U.S. Patent No. 9,331,546).
Regarding claim 9 and 15, Budweil does not teach: wherein a wheel hub motor is arranged on the wheel as a drive.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suspension disclosed by Budweil with the in wheel driving device disclosed by Kim in order to reduce space used in the vehicle and to provide an independent drive for each wheel which would allow for torque vectoring and traction control. Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the suspension disclosed by Budweil, such that it used an in wheel driving device in view of Kim, since doing so amounts to no more than the obvious combination of familiar elements (i.e. in wheel driving devices for MacPherson strut suspensions), according to known methods (i.e. by having the driving device within the vehicle) in a manner that yields predictable results (i.e. allowing for independent drive of each driven wheel of the vehicle). KSR v. Teleflex, 550 U.S. 398, 421 (2007).

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. In regards to Applicant’s arguments on pages 10-12, Budweil discloses at least one of the components comprises a second steering axis (Budweil: Fig. 5, element Z2) which is configured to provide a second steering angle which is different than the steering angle provided by the first steering axis (Budweil: Fig. 5, element Z1; paras. 29-37) as set forth above. Budweil specifically discloses the turning radius (angle) being different depending upon location at a first position, at a second position, and along the arched pathway formed between the two positions (Budweil: Abstract; paras. 0005, 0026, 0028; claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection in regards to claims 6 and 10-15 presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.E.P./            Examiner, Art Unit 3611                


/TONY H WINNER/            Primary Examiner, Art Unit 3611